Citation Nr: 0842319	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability. 

2.  Entitlement to a compensable rating for a left shoulder 
scar.

3.  Entitlement to a compensable rating for an inguinal 
hernia.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from February 2001 to 
October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision.


FINDINGS OF FACT

1.  The range of motion in the veteran's left shoulder is 
limited to shoulder level.

2.  Prior to October 2007, the medical evidence failed to 
show limitation of left shoulder motion to shoulder level.

3.  The medical evidence fails to show either nonunion of the 
clavicle with loose movement, or dislocation of the clavicle.

4.  There is no evidence that the veteran's left shoulder 
scar causes any functional impairment. 

5.  The medical evidence fails to show that the veteran's 
left shoulder scar is poorly nourished with repeated 
ulceration, or is tender, and painful.  
 
6.  The medical evidence fails to show that the veteran's 
left shoulder scar is deep; causes limitation of motion; 
covers an area exceeding 929 square cms.; is unstable; or is 
painful on examination.

7.  The evidence fails to show that the veteran's inguinal 
hernia has recurred.





CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for a left shoulder 
disability were met as of October 11, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5201, 5203 (2008).

2.  Criteria for a compensable rating for a scar on the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2008).

3.  Criteria for a compensable rating for an inguinal hernia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114a, DC 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Shoulder

The veteran's left shoulder is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5203 for impairment of either the 
clavicle or scapula.  A 10 percent rating is assigned when 
there is either malunion of the clavicle, or nonunion of the 
clavicle without loose movement.  A 20 percent rating is 
assigned when there is nonunion of the clavicle with loose 
movement, or when there is dislocation of the clavicle.

Alternatively, a rating in excess of 10 percent could be 
assigned based on limitation of motion of the arm under 
38 C.F.R. § 4.71a, DC 5201.  Under this criterion, a 20 
percent rating is assigned when the range of motion of the 
dominant arm is limited to shoulder level; while a 30 percent 
rating is assigned when the range of motion of the dominant 
arm is limited to midway between the side and shoulder level.  

The veteran underwent a VA examination in August 2005 at 
which he complained of pain and decreased range of motion in 
his left shoulder.  It was noted that the veteran was left 
handed, and therefore his shoulder disability impacts his 
dominant arm.  There was no tenderness to palpation in the 
left shoulder.  The veteran had full range of motion, muscle 
strength was 5/5, and there was no pain, weakness, fatigue or 
incoordination following repetitive motion.  The veteran had 
flexion to 180 degrees and abduction to 120 degrees.

The veteran reported that his shoulder continued to be 
painful and prevented him from doing most normal activities.

The veteran underwent a second VA examination in October 2007 
where it was noted that he had dislocated his left shoulder 
while in service and had developed traumatic arthritis in the 
shoulder.  The veteran reported that he had constant pain in 
his shoulder that was worsened by lifting, pushing, or 
pulling.  The examiner found that there was some instability 
of the shoulder.  Range of motion testing showed flexion from 
0 to 90 degrees with pain beginning at 90 degrees, but there 
was no additional limitation of motion with repetitive 
motion, and no inflammatory arthritis was seen.

VA treatment records were reviewed, but they fail to show 
results that contradict the findings at the veteran's two VA 
examinations, or any worse symptoms/findings.

The evidence fails to show either nonunion of the clavicle 
with loose movement, or dislocation of the clavicle at either 
examination.

Nevertheless, as noted above, consideration must also be 
given under 38 C.F.R. § 4.71a, DC 5201 based on limitation of 
motion of the arm.  At the veteran's first examination he 
demonstrated full range of motion with flexion to 180 degrees 
and abduction to 120 degrees and there was no pain, weakness, 
fatigue, or incoordination following repetitive motion.

As such, it is clear that the range of motion of the 
veteran's left shoulder was not limited to shoulder level, 
and therefore a rating in excess of 10 percent was not 
warranted at that time.  

However, at his more recent VA examination, the range of 
motion in the veteran's left shoulder was limited to shoulder 
level as the examiner found that the veteran had pain free 
flexion from 0 to only 90 degrees.  As such, the veteran 
warrants a 20 percent rating for his left shoulder as of the 
date of his second VA examination in October 2007; and to 
that extent, the veteran's claim is granted.

In granting this higher rating, the Board has also considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the medical evidence fails 
to show additional limitation of motion due to the 
aforementioned factors.  At the veteran's initial VA 
examination the examiner found no pain, weakness, fatigue, or 
incoordination following repetitive motion; and at the VA 
examination in 2007, the veteran had pain free motion to 90 
degrees and no additional limitation of motion was seen on 
repetitive motion.  As such, an additional rating is not 
warranted based on functional loss.

In reaching this decision, the Board has also considered 
whether an "extra-schedular" evaluation is warranted.  If 
an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  However, 
while it is clear that the veteran's shoulder limits him in 
some ways, the shoulder has not required frequent 
hospitalization; and, at the veteran's VA examination, the 
examiner indicated that the veteran's shoulder had no 
significant effects on his general occupation.  As such, an 
extra-schedular rating is not warranted.  

Scar

In his November 2006 notice of disagreement, the veteran 
indicated that the scar on his left shoulder was numb and he 
felt almost nothing when pressed against it.  Then, in August 
2007, the veteran reported that his scar had become painful 
when touched.

The veteran underwent a VA examination in October 2007 at 
which measurements of the scar on his left shoulder showed a 
maximum width of .5 cm and a maximum length of 7 cm.  There 
was no tenderness on palpation and no adherence to the 
underlying tissue.  Additionally, no limitation of motion or 
loss of function was seen; and there was no underlying soft 
tissue damage or skin ulceration/breakdown over the scar.

The veteran's surgical scar on his left shoulder is currently 
rated as noncompensable under 38 C.F.R. § 4.118, DC 7805, 
which rates scars based on the limitation of function of the 
affected part.  

However, it was specifically noted at the veteran's VA 
examination that there was no functional loss as a result of 
the scar; and therefore a compensable rating is not warranted 
based on limitation of function.

10 percent ratings are assigned for scars, not affecting the 
head, face, or neck, that 1) are deep and cover an area 
exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); 2) cause 
limited motion and cover an area exceeding 6 square inches; 
3) are superficial, do not cause limited motion, and cover an 
area of 144 square inches or greater (a superficial scar is 
one not associated with underlying soft tissue damage); 4) 
are superficial and unstable (an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar); or 5) are superficial and painful on 
examination.

The medical evidence fails to show that the veteran's 
shoulder scar is deep, as the examiner indicated it was 
nontender without induration, tissue loss, or keloids; and 
the veteran's scar moved freely with the surrounding skin (as 
such it is not connected to the underlying soft tissue).  The 
VA examiner also noted that the scar caused no limitation of 
motion.

Additionally, while the veteran's scar is superficial, it 
does not cover an area of 929 square cms or greater as the 
scar is only 7 cm long, which even if it were to be equally 
wide would only cover an area of 49 square cms. 

There is also no medical evidence that the veteran's shoulder 
scar is unstable; the scar has repeatedly been described as 
well healed; and there is no evidence of frequent loss skin 
covering over the scar.

Finally, while the veteran has suggested that his scar had 
become more painful in August 2007, the examiner in October 
2007 specifically found that the scar was not tender on 
palpation. 

Therefore, the criteria for a compensable rating have not 
been met with regard to the veteran's left shoulder scar, and 
the veteran's claim of entitlement to a compensable scar 
rating as a result of his left shoulder surgery is therefore 
denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about his shoulder scar.  
Therefore, an extra-schedular rating is not warranted.

Hernia

The veteran currently receives a noncompensable rating for 
his inguinal hernia under 38 C.F.R. § 4.114, DC 7338.  Under 
these rating criteria, a noncompensable rating is assigned 
when the hernia is small, reducible, or without true hernia 
protrusion; while a 10 percent rating is assigned when the 
hernia is postoperative, recurrent, readily reducible, and 
well supported by truss or belt.

The veteran underwent a VA examination in October 2007 at 
which it was noted that he had an inguinal hernia repaired 
while in service in 2004.  The veteran reported that he 
continued to have problems with radiating pain to his 
scrotum; and it was noted that two weeks earlier, the veteran 
had epiploic appendigitis that was thought possibly to be due 
to an aggravation of the mesh from his hernia repair.  This 
had improved since.  The examiner did indicate that there was 
some residual paresthesias to his scrotum; however, no 
recurrence of the hernia had occurred. 

VA treatment records were reviewed, but they failed to show 
anything different than what was described in the VA 
examination reports.

While it was noted that some paresthesias was present, the 
medical evidence fails to show that the veteran's inguinal 
hernia has recurred.  As such the criteria for a compensable 
rating for an inguinal hernia have not been met, and the 
veteran's claim is therefore denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about his hernia.  
Therefore, an extra-schedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
In the present case, notice was provided by a letter dated in 
October 2005, which informed the veteran of all the elements 
required by the Pelegrini II Court as stated above.  The 
veteran was also informed of how disability ratings and 
effective dates are determined by a letter in October 2007.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records were obtained and there was no 
indication that the veteran was receiving any private 
treatment.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 20 percent rating for a left shoulder disability is granted 
as of October 11, 2007, subject to the laws and regulations 
governing the award of monetary benefits.

A compensable rating for a left shoulder scar is denied.

A compensable rating for an inguinal hernia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


